DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-4, 9, 10, 12-18, and 20-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,330,841 A to Gruber et al. (hereinafter Gruber).

Regarding claims 1-4, 9, 10, 12-18, and 20-23, Gruber teaches a coating composition in the field of two component polyurethane lacquers (col 1, ln 5-28, and abstract). The coating composition contains 100 parts of at least one polyether polyol, 20-240 parts of polyisocyanate, 10-50 parts of magnesium oxide/hydroxide, and 50-150 parts of water (col 1,ln 50 to col 2, ln 11). Specifically, in Example 1, the coating is obtained by first mixing 26.7 parts of (16.7% magnesium oxide and 83.3% polypropylene polyol (propoxylated trimethylol propane)), 16.7 parts of fillers, 3.3 parts of metal catalyst such as dibutyl tin dilaurate, and 20 parts of water (col 4, ln 55 to col 5, ln 1), which meets the component A and then mixing with 33.3 parts of polyisocyanate resin (B2) to form the coating composition (example 1, col 4, ln 55 to col 5, ln 24). The above correlates to about 4.45 wt% of magnesium oxide, 20 wt% of water, 22.2 wt% of polyether polyol, 16.7 wt% of filler additives, 33.3 wt% of polyisocyanate, and 3.3 wt% of metal catalyst. The above A1 polyether polyol has a OH number of 380, and is trifunctional (col 3, ln 52-55), which correlates to a mw of 442.9 g/mol.

Claim(s) 1-4, 9-15, and 17-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AU 426,554 B2 to Aoki et al. (hereinafter Aoki) as cited by the Applicant in the IDS dated 07/27/2020.

Regarding claims 1, 2, 4, 9, 10, 12, 20, and 22, Aoki teaches in example 1, 100 parts of polypropylene glycol (PPG) having a mw of 1500, and hydroxyl number of 112, 35 parts of calcium hydroxide, 10 parts of magnesium chloride, and 5 parts of water are mixed together. (Example 1, page 6, ln 6-8). This meets the claimed component A. The above mixture is then mixed with 65 parts of polymethylenepolyphenyl polyisocyanate (pMDI) and cured (page 6, ln 8-16), which meets the claimed component B. The above correlates to . The above example 1 correlates to 2.38 wt% of water, 16.28 wt% of metal hydroxide, 46.5 wt% of PPG, and 30.23 wt% of polyisocyanate, which meets the wt% range cited in claims 1, 3 and 12, and the method of claim 20. The above PPG also meets the claimed first saturated polyhydroxy compound cited in claims 1, 2, 20, and 22, the above calcium hydroxide meets the metal hydroxide cited in claims 1, and 9, the above pMDI meets the claimed prepolymer polyisocyanate cited in claim 10.

Regarding claims 3 and 23, Aoki further teaches the composition contains 24.8 wt% of polyesterpolyol with a mw of 2200 (See example 5), which meets the amount of saturated polyol cited in claims 3, and 23.

Regarding claims 11, 13-15, 17, and 18, Aoki further teaches the polyisocyanate can also be 4,4-methylenebis(phenyl isocyanate), (i.e. MDI), (Example 7, page 8, and page  4), and the composition can also include additives such as a pigment (page 5) as well a metal octoate (page 5) which meets the additive and metal catalyst cited in claims 13, 14, 17, and 18. Furthermore, claim 13 states the catalyst is “optional” and the above example with zero catalyst meets claims 13-15.

Claim(s) 1, 2, 4, 5-8, 10-20, 22, and 24-26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,208,766 A2 to Goscha et al. (hereinafter Goscha), as cited by the Applicant in the IDS dated 07/27/2020.
 
Regarding claims 1, 2, 4, 5-8, 10-20, 22, and 24-26, Goscha teaches a two component coating composition wherein a first component comprises polyalkylene oxide, polypropylene glycol, ethylene glycol, titanium dioxide, aluminum hydroxide, and water, and a second component comprising hexamethylene diisocyanate (HDI)and polyisocyanate based on hexamethylene diisocyanate (pHDI). (para 139-142). The above water is used in an amount of 19-24 wt%, the above titanium dioxide is used in an amount of 21-23 wt%, the above polyalkylene oxide and polypropylene glycol are used an amount of 0.004-0.006 wt% and 0.09-1 wt%, and the above aluminum hydroxide is used in an amount of 1-3 wt% of the of the composition. (See Table 2, para 142-143). The above polyalkylene oxide and polypropylene glycol can further have a Mn of 200-3000 (para 110). The above polyalkylene oxide, (i.e. polyether polyol), polypropylene glycol, (i.e. polyether polyol), and ethylene glycol (i.e. C2 alkyl polyol), meet the first and second saturated polyhydroxyl compounds, the above titanium dioxide and aluminum hydroxide met the claimed metal oxide and hydroxide, and the HDI and pHDI meet the claimed polyisocyanate. Rasshofer teaches a catalyst can be added such as dimethylcyclohexylamine in an amount of 1.5-1.7 wt% of the composition (Table 2), or dibutyltin dilaurate (para 128). The composition also includes silica (Table 2), which meets the inorganic filler additive.
Furthermore, claim 13 states the catalyst is “optional” and the above example with zero catalyst meets claims 13-15.

Claim(s) 1, 4, 9, 11, 12, 13-15, 17, 18, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107011784 A to Zhang. (hereinafter Zhang) as cited by the Applicant in the IDS dated 07/27/2020.

Regarding claims 1, 4, 9, 11, 12, 13-15, 17, 18, and 20, Zhang teaches a coating composition comprising two components (See abstract), specifically, component A comprises 10-30 parts of diphenylmethane diisocyanate (MDI), 20-50 parts of polyether glycol, 20-50 parts of polyether triol, and component B comprises 20-38 parts of inorganic filler, 10-20 parts of diethylene glycol (mw 106.1 g/mol), 2-3 parts of calcium hydroxide and 20-35 parts of water. (para 7-24). Specifically, in example 1, component A contains 20 parts of polyether diol, 20 parts of polyether triol, 30 parts of diphenylmethane diisocyanate, and 2 parts of citric acid, and component B contains 14 parts of talc powder, 17 parts of titanium dioxide, 4 parts if silica, 12 parts of polyorganosiloxane, 5 parts of ammonium polyphosphate, 1 part of paraffin, 2 parts of iron red, 10 parts of diethylene glycol, 2 parts of calcium hydroxide, 20 parts of water, and 20 parts of alcohol. (para 37-40). The above component A meets the claimed component B having the polyisocyanate and the above component B meets the claimed component A containing metal and water, wherein the titanium dioxide and calcium hydroxide meets the claimed metal component, and the diethylene glycol meets the C4 alkyl polyol as the first saturated polyhydroxy compound, and the above further correlates to 16.8 wt% of MDI, 11.1 wt% of water and 10.6 wt% of metal component. The above components are combined and mixed, and the coating is applied to form the coating (para 40). Furthermore, claim 13 states the catalyst is “optional” and the above example with zero catalyst meets claims 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766